Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Corrected Notice of Allowance
The instant notice of allowance is sent as a replacement of the PTOL-37 form that was provided with the papers of 08/09/2022.  The notice provided in the papers of 08/09/2022 inaccurately indicated that there was a claim for foreign priority (i.e.  box 4 of the PTOL-37 form).  The relevant priority document is a US provisional application (62/484,365 filed on 04/11/2017); the instant PTOL-37 does not indicate that a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f) has been made.

Reasons for Allowance
The claims which include the Applicants’ amendment of 06/29/2022 and the Examiner’s amendments set forth in the papers of 08/09/2022 are allowable for the reasons of record as set forth in the papers of 08/09/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634